DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 07/14/21, has been entered. Claims 1-24 are cancelled. Claims 25-30 are newly added and under examination. 

Terminal Disclaimer
3.  The terminal disclaimer filed on 07/14/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,695,416 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Declaration under 37 C.F.R. 1.132          
4.  The declaration under 37 CFR 1.132 filed 07/14/21 is sufficient to overcome the rejection of former claims 17-24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement with regards to the species within the genus of Chlamydia and the species with the genus of -lactams.

Withdrawal of Objections/Rejections
5.  The following are withdrawn from the Office Action, filed 04/16/21:
All rejections are moot in light of Applicant’s cancellation of all claims; no rejections are reinstated for newly added claims based on the submissions of the Terminal Disclaimer and the 1.132 Affidavit (see above).


EXAMINER’S AMENDMENT
6.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

7.  Authorization for this examiner’s amendment was given in an interview with Scott Lee on 09/07/21 (see Interview Summary, attached).

8.  The application has been amended as follows: 

Claim 25. (Currently Amended) A method of treating infections caused by Chlamydia bacteria selected in the group consisting of Chlamydia muridarum, Chlamydia pneumoniae, Chlamydia psitacci, Chlamydia abortus, Chlamydia felis, Chlamydia caviae, Chlamydia pecorum, Chlamydia suis and Chlamydia trachomatis, comprising: 
administering to a subject in need thereof a composition comprising a therapeutically effective amount of an inactivated BL form of Chlamydia bacteria selected [[in]] from the group consisting of Chlamydia muridarum, Chlamydia pneumoniae, Chlamydia psitacci, Chlamydia abortus, Chlamydia felis, Chlamydia caviae, Chlamydia pecorum, Chlamydia suis and Chlamydia trachomatis 
wherein the inactivated BL form of Chlamydia bacteria has been previously inactivated by treating with a -lactam, wherein the -lactam is selected from the group consisting of amoxicillin, benzylpenicillin, phenoxymethylpenicillin, cloxacillin, cefadroxil, cefixime, imipenem, , , and the combination of cefixime and imipenem.

Claim 26. Cancelled.

Allowable Subject Matter
9.  Claims 25 and 27-30 are allowed.

10.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 

12.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
September 7, 2021